[Cite as State v. Cauthon, 2018-Ohio-3807.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                 :

                 Plaintiff-Appellee,           :

v.                                             :                   No. 18AP-329
                                                                (C.P.C. No. 05CR-4139)
Nassir D. Cauthon,                             :
                                                             (REGULAR CALENDAR)
                 Defendant-Appellant.          :


                                         D E C I S I O N

                                  Rendered on September 20, 2018


                 On brief:     Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellant.

                 On brief: Nassir D. Cauthon, pro se.


                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Nassir D. Cauthon is appealing from the trial court's failure to grant him relief
from his multiple convictions for engaging in sexual activity with a minor. He assigns three
errors for our consideration:
                 [I.] Whether a postrelease control notification, that: "If you're
                 ever released from the institution the Adult Parole Authority
                 will superise [sic] your behavior out on the street for up to --
                 not up to, they will supervise you for five years," (Sentencing
                 Trans. 23: 11-14) or, that "After you are released from prison,
                 you will have a period of post-release control for 5 year
                 following your release from prison," does in law and in fact
                 constitute sufficient notification that the defendand [sic] will
                 be subject to a five year mandatory period of postrelease
                 control pursuant to: O.R.C. Section 2967.28.

                 [II.] Whether a sentence wholly predicated on the
                 unconstitutional sentencing scheme pronounced in: State v.
No. 18AP-329                                                                               2

              Foster 109 Ohio St. 3d 1, requires resentencing for judicial
              fact-findings in light of the holding in Oregon v. Ice U.S. ,
              129 S. Ct. 711 (2009).

              [III.] Whether a trial court's packaging of criminal sanctions
              into a single sanction offends due process:

              "The role of the trial judge in felony sentencing is offense-
              specific, not incarceration-specific, and a prison sanction that
              forms a sentence for one offense cannot be packaged with a
              prison sanction for another offense." See: State v. Holdcroft,
              137 Ohio St. 3d 526, at: *6.

       {¶ 2} Cauthon was sentenced to three consecutive life terms because the victim of
his sexual abuse was a child of age 12. Under the circumstances, his release from prison on
parole is not a sure thing. If the Ohio Adult Parole Authority does order his release from
incarceration, the sentencing entry makes it clear that he will serve a period of 5 years of
post-release control. Nothing in the trial court's entry merits relief, let alone a new
sentencing proceeding.
       {¶ 3} The first assignment of error is overruled.
       {¶ 4} The case of State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856, had nothing to
do with Cauthon's sentence. Ohio law required a mandatory life sentence for persons who
rape a child long before Foster was decided. The applicable statute remains in place today.
       {¶ 5} The second assignment of error is overruled.
       {¶ 6} Cauthon's third assignment of error seems to assert that a trial court judge
cannot order consecutive sentences for offenders who engage in multiple crimes. This
assertion is simply wrong.
       {¶ 7} The third assignment of error is overruled.
       {¶ 8} We note in addition that Cauthon's filings in the trial court are belated forms
of petitions for postconviction relief. The time for him to file petitions for postconviction
relief lapsed many years ago and none of the provisions for late filing are applicable. For
this set of reasons alone, the trial court was correct to deny relief for Cauthon.
       {¶ 9} The judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.

                           DORRIAN and HORTON, JJ., concur.
No. 18AP-329   3